DETAILED ACTION
This Office action is a response to an Application No. 17/502,337 filed on 10/15/2021 in which claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for the benefit of prior-filed application(s) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c). 

Drawings
The Examiner contends that the drawings submitted on 10/15/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/15/2021.
Specification
The disclosure is objected to because of the following informalities: the status of a reference U.S. Patent Application Serial No. 15/816,731 must be updated as “now issued as U.S. Patent Number 11,178,566”.

Claim Objections
Claims 5, 10 and 15 are objected to because of the following informalities:
Claims 5, 10 and 15 recites acronyms such as “ms” in line 2 respectively. For clarity, it is suggested to spell out the specified acronyms ---milliseconds (ms)--- in at least the first time it is mentioned in the claim. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,178,566 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-16 are generally broader than the respective claims 1-15 in U.S. Patent No. 11,178,566 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0235720 A1) hereinafter “Wang” in view of Kim et al. (US 2016/0227534 A1) hereinafter “Kim”. Wang reference was cited in IDS filed on 10/15/2021.

Regarding claims 1 and 6, Wang discloses Claim 1 of a method and Claim 6 of a device comprising: a transceiver; a processing unit coupled to the transceiver (see FIG. 4B; see ¶ [0050] [0067], WTRU/WiFi device includes a processor and a transceiver), comprising:
receiving, by a wireless device (see FIG. 4B; see ¶ [0050] [0067], WTRU/WiFi device includes a processor), a beacon frame (see FIG. 8; see ¶ [0046] [0115], STA receives/listens to the TIM in the beacon in a WLAN);
determining, by the wireless device, a number of waiting devices associated with a network, wherein each of the number of waiting devices is waiting for a respective data (see FIG. 8; see ¶ [0071] [0074], TIM in the beacon frame contains the traffic indications for all STAs that have buffered BUs at the AP);
in response to the number of waiting devices, delaying, by the wireless device, transmission of a poll frame by a delay time (see FIG. 8; see ¶ [0083] [0100] [0107-08], determining initial backoff numbers/values/delay time is based on time unit/TU and calculated based on the numbers of STA1 to STA10).
Wang does not explicitly disclose the number of waiting devices greater than a threshold.
However, Kim discloses in response to the number of waiting devices greater than a threshold, delaying, by the wireless device, transmission of a poll frame by a delay time (see ¶ [0088] [0100], if the number of STAs for receiving the multicast frame is greater than the threshold, STA may transition to a sleep mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the number of waiting devices greater than a threshold as taught by Kim, in the system of Wang, so that it would provide to improve a quality of service of the multicast (Kim: see ¶ [0013]).

Regarding claims 2, 7 and 12, the combined system of Wang and Kim discloses further comprising:
determining, by the wireless device, the delay time for the delaying of the transmission of the poll frame based on the number of waiting devices associated with the network (Wang: see FIG. 8; see ¶ [0083] [0100] [0107-08], determining initial backoff numbers/values/delay time is based on time unit/TU and calculated based on the numbers of STA1 to STA10).

Regarding claims 3, 8 and 13, the combined system of Wang and Kim discloses wherein:
the determining the number of waiting devices associated with the network is based on bits in a traffic indication map (Wang: see ¶ [0074] [0158], TIM contains the traffic indications for all STAs that have buffered BUs at the AP and a value of one indicates present as at least one bit in the TIM).

Regarding claims 4, 9 and 14, the combined system of Wang and Kim discloses further comprising:
in response to receiving the beacon frame, determining, by the wireless device, a data waiting status for the wireless device from the beacon frame (Wang: see FIG. 8; see ¶ [0071] [0074] [0083], TIM in the beacon frame contains the traffic indications for all STAs that have buffered BUs at the AP and a deterministic initial backoff number may be assigned to STAs by the AP along with a TIM transmission).

Regarding claims 5, 10 and 15, the combined system of Wang and Kim discloses wherein:
the delay time is a random time between 20 ms and 40 ms (Wang: see ¶ [0105], backoff timer/period of time is 20 ms).

Regarding claim 11, Wang discloses a network comprising:
an access point configured to (see FIG. 4C; see ¶ [0066], access point):
buffer data for a plurality of devices coupled to the access point (see ¶ [0075] [0144], buffered BUs at AP); and
transmit a beacon frame (see FIG. 8; see ¶ [0046] [0115], STA receives/listens to the TIM in the beacon in a WLAN); and
a first device of the plurality of devices configured to (see FIG. 4C; see ¶ [0059], WTRUs):
receive the beacon frame (see FIG. 8; see ¶ [0046] [0115], STA receives/listens to the TIM in the beacon in a WLAN);
determine a number of the plurality of devices waiting for respective data (see FIG. 8; see ¶ [0071] [0074], TIM in the beacon frame contains the traffic indications for all STAs that have buffered BUs at the AP); and
in response to the number of the plurality of devices waiting for the respective data, delaying transmission of a first poll frame by a delay time (see FIG. 8; see ¶ [0083] [0100] [0107-08], determining initial backoff numbers/values/delay time is based on time unit/TU and calculated based on the numbers of STA1 to STA10).
Wang does not explicitly disclose the number of waiting devices greater than a threshold.
However, Kim discloses in response to the number of plurality of devices waiting for the respective data being greater than a threshold, delaying transmission of a first poll frame by a delay time (see ¶ [0088] [0100], if the number of STAs for receiving the multicast frame is greater than the threshold, STA may transition to a sleep mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the number of waiting devices greater than a threshold as taught by Kim, in the system of Wang, so that it would provide to improve a quality of service of the multicast (Kim: see ¶ [0013]).

Regarding claim 16, the combined system of Wang and Kim discloses further comprising:
a second device of the plurality of devices configured to (Wang: see FIG. 4C; see ¶ [0059], WTRUs and Kim: see FIG. 1; see ¶ [0030], a plurality of STAs):
receive the beacon frame (Wang: see ¶ [0071], a number of STAs receive the TIM transmission in the beacon and Kim: see ¶ [0105], STA receives a TIM frame);
determine the number of the plurality of devices waiting for respective data (Wang: see ¶ [0071] [0074], TIM in the beacon frame contains the traffic indications for all STAs that have buffered BUs at the AP); and
in response to the number of the plurality of devices waiting for the respective data being less than the threshold, transmitting a second poll frame (Wang: see ¶ [0071], those STAs with a positive indication of buffered data/traffic contend for the medium to send a PS-Poll frame to the AP and Kim: see ¶ [0088], determining the number of STAs with the threshold; see ¶ [0105], STA transmits the PS poll frame).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462